Citation Nr: 0724747	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  04- 12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for skin ulcerations of 
the arms and hands (claimed as porphyria cutanea tarda) 
secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy secondary to herbicide exposure.

4.  Entitlement to service connection for residuals, dental 
injuries.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The veteran, [redacted], [redacted]


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which, in part, denied service 
connection for the above conditions.

In July 2006, the veteran attended a Travel Board hearing 
before the undersigned.  A copy of this hearing transcript is 
of record.

The Board notes that the veteran currently has pending claims 
for entitlement to service connection for diabetes, Post 
Traumatic Stress Disorder (PTSD) and cataracts that are not 
yet before the Board.  Theses issues are referred to the RO 
for continued development.

Action on the veteran's peripheral neuropathy claim will be 
deferred pending resolution of the claim of entitlement to 
service connection for diabetes mellitus.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

The issue of entitlement to service connection for residuals, 
dental injuries is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed hepatitis C is etiologically related 
to service. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

3.  The veteran has porphyria cutanea tarda (PCT) first 
demonstrated many years after service.

4.  The veteran's porphyria cutanea tarda (PCT) is the result 
of herbicide exposure in service and is likely related to his 
service connected hepatitis C.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

2.  The veteran's porphyria cutanea tarda (PCT) was incurred 
in or aggravated by active service, and may be presumed to 
have been incurred in such service, including as a result of 
herbicide exposure and is proximately due to or the result of 
the veteran's service connected hepatitis C. 38 U.S.C.A. §§ 
1110, 1113, 1116 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(b) (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for Hepatitis C.

Factual Background

The veteran's available service medical records are negative 
for treatment, complaints or diagnosis of hepatitis C. 

In January 2001 the veteran presented to the Clarksburg, West 
Virginia VA Medical Center (VAMC) in regards to the results 
of a comprehensive hepatitis profile drawn at the end of 
December.  The results of the test were positive for 
Hepatitis C.  The treating physician stated that the possible 
source was intravenous drug use (IVDU) in the 1970's or deep 
kissing.  In a July 2004 addendum, the physician noted that 
the veteran denied ever using intravenous drugs.

In September 2001 the veteran presented to the Pittsburgh, 
Pennsylvania VAMC.  The treating physician noted that the 
veteran had a history of chronic active hepatitis C.  

In a March 2002 statement the veteran claimed that he 
contracted his diagnosed hepatitis C when he was in basic 
training and Lackland Air Force Base.  He received many shots 
in the arm that were administered by air guns.  The veteran 
reported that many of the men bled when they received these 
shots from the air gun.

In October 2004 the veteran again presented to the Clarksburg 
VAMC.  The diagnosis was hepatitis C.

At his July 2006 hearing the veteran stated that he was 
diagnosed with hepatitis C in November 2000.  The veteran 
reported receiving injections from air guns while at basic 
training in 1970.

In January 2007 the veteran underwent a VA examination.  The 
examiner stated that the veteran had evidence of a chronic 
infection with hepatitis C.  A review of the medical record 
did not reveal any obvious risk factor for hepatitis C.  The 
examiner noted that a relationship between immunization with 
jet injectors and hepatitis C had been evaluated by the VA 
which found that it was biologically plausible for the 
transmission of hepatitis C to occur from air gun injectors.  
The examiner concluded that without further evidence for a 
hepatitis C risk factor and consequently the time of the 
exposure, an opinion cannot be rendered if the hepatitis C 
infection occurred either during or before/after military 
service.

In a January 2007 addendum, the VA examiner stated that it 
was at least as likely as not that the veteran became 
infected with hepatitis C during service by some means 
including when being vaccinated by jet injectors rather than 
by some means at a time prior to or subsequent to military 
service.

Analysis

If hepatitis becomes manifest to a compensable degree within 
one year of service, service connection will be presumed.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic 
disease, such as hepatitis, is identified during service, 
hepatitis identified at any time after service will be 
service connected.  38 C.F.R. § 3.303(b). 

The veteran's service medical records show that hepatitis C 
was not identified in service or for many years thereafter.  
Therefore, the Board evaluates the veteran's claim on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).

With regard to the elements of service connection, the 
veteran has a present disability as there is a current 
diagnosis of hepatitis C.

The remaining determinations involve whether there was an in- 
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.

The available service medical records are negative for any 
reports or manifestations of hepatitis C.  However, the 
veteran has offered competent testimony as to exposure in 
service.  There is no evidence to rebut his testimony that 
the exposure occurred.  The record, thus, supports a finding 
of a disease or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service. The January 2007 
VA examiner concluded that it was at least as likely as not 
that the veteran became infected with hepatitis C during 
service by some means including when being vaccinated by jet 
injectors .

There is no competent evidence against the examiner's 
conclusion that the veteran's hepatitis C is as likely as not 
related to the in-service injury. 

Resolving reasonable doubt in the veteran's favor, the claim 
is granted. 38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for skin ulcerations 
of the arms and hands (claimed as porphyria cutanea tarda) 
secondary to herbicide exposure.

Factual Background

The veteran's available service medical records are negative 
for treatment, complaints or diagnosis of porphyria cutanea 
tarda (PCT). 

In September 2001 the veteran presented to the Clarksburg 
VAMC.  The diagnosis was PCT that was secondary to Agent 
Orange exposure.

The veteran again presented to the VAMC in September 2001.  
The treating physician noted that the veteran had chronic 
dermatitis and lesions that were secondary to the veteran's 
hepatitis C.

In November 2001 the veteran presented to the VAMC for 
treatment of his chronic cutaneous skin lesions.  The 
diagnosis was PCT.  The physician stated that the veteran's 
PCT was a manifestation of his liver disease as the veteran 
had hepatitis C.  

In July 2004 the veteran presented to the Clarksburg VAMC 
with complaints of gabapentin causing sores to his arms legs 
and chest.  The treating physician stated that the sores were 
the result of Agent Orange.  The physician noted that the 
veteran's skin condition was PCT.

At his July 2006 hearing the veteran stated that he started 
getting skin rashes in 2000.  He also reported getting rashes 
in 1974 right after he got out of service.  However, he 
received treatment at a county clinic and his records were no 
longer available.

In January 2007 the veteran underwent a VA examination for 
his PCT.  The examiner concluded that the veteran's PCT, in 
its sporadic form, was very likely associated with the 
veteran's hepatitis C infection.  

Analysis

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii)(2006).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute or subacute peripheral neuropathy, shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6) (2006). 

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, supra.

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When a disease or injury for which service connection has not 
been granted is aggravated by a service-connected condition, 
the veteran shall be compensated for the disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
VA has amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen.  71 Fed. Reg. 52744-52747 
(Sept. 7, 2007).

The veteran served in Vietnam during the Vietnam era.  
Accordingly, he is presumed to have been exposed to 
herbicides during such service.  Additionally, the list of 
diseases associated with exposure to certain herbicide agents 
includes acute and subacute chloracne or other acneform 
disease consistent with chloracne, and porphyria cutanea 
tarda.  38 C.F.R. § 3.309(e).

However, while the veteran reported that he was treated for 
rash in 1974, there were no records indicating that he 
received this treatment.  The veteran's first documented 
treatment for his PCT was in November 2000.  Therefore the 
veteran is not entitled to a presumptive service connection 
as PCT has to become manifest to a degree of 10 percent or 
more within one year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6).

Notwithstanding the fact that squamous PCT is not subject to 
presumptive service connection on the basis of herbicide 
exposure; the veteran could still establish service 
connection for this condition with competent evidence that it 
was incurred in service, was present during other presumptive 
periods, or by submitting medical or scientific evidence that 
it was in fact due to herbicide exposure during service.  See 
Combee v. Brown.

With regard to direct service connection, the veteran has a 
present disability as he has PCT.  The element of an in-
service injury is satisfied by the veteran's presumed 
exposure to herbicidal agents.

The remaining question is whether the current disability can 
be linked to disease or injury in service. 

VAMC physicians in September 200, November 2001 and July 2004 
all concluded that the veteran's PCT was secondary to Agent 
Orange exposure.

There is no competent evidence against these conclusions that 
the veteran's PCT was secondary to Agent Orange exposure.

Additionally, the January 2007 VA examiner attributed the 
veteran's PCT to his service-connected hepatitis C as 
concluded that the veteran's PCT, in its sporadic form, was 
very likely associated with the veteran's hepatitis C 
infection.  Therefore, the veteran would also be entitled to 
service connection for his PCT on a secondary basis.

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

Resolving reasonable doubt in the veteran's favor, the claim 
is granted. 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for Hepatitis C is granted.

Entitlement to service connection for skin ulcerations of the 
arms and hands (claimed as porphyria cutanea tarda) is 
granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the veteran contends that during service he 
fell on ice which knocked out his front teeth and fractured 
the top of his jaw.  A March 1971 in-service dental record 
revealed that the veteran had mobile arch applied to the 
number 8 and number 9 areas secondary to Alveolar fracture.  
At his July 2006 hearing the veteran stated that he had 
gingivitis because of the treatment he received.  He claimed 
that he gradually lost teeth from 1974 to 1988 as a result.

Under applicable criteria, veterans having a service- 
connected noncompensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis. 38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c). For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2006).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2006).

In light of the above service evidence showing that the 
veteran fell and sustained trauma, the veteran should be 
afforded a comprehensive dental examination in order to 
determine whether he has any residuals of dental trauma.  See 
38 U.S.C.A. § 5103A(d). 

At his July 2006 hearing the veteran also stated that he 
received dental treatment from a VA facility in 1986.  
Currently the veteran's claim file does not consist of these 
records.  As these records are relevant to the appeal and are 
within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The veteran also stated that he received dental 
treatment from a Dr. Deltry in Clarksburg, West Virginia at 
this time.  Records from Dr. Deltry are not associated with 
the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of the veteran's treatment by Dr. 
Deltry of Clarksburg, West Virginia from 
1974 until 1988.  Also take the necessary 
steps to obtain all records of the 
veteran's dental treatment by a VA 
facility in 1986.

2.  After the above development is 
complete, the veteran should be afforded 
a VA dental examination to determine the 
nature and etiology of any current dental 
disorder.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the service 
dental records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently exhibits 
any dental disability which is the result 
of trauma in service.  The examination 
report should be typewritten.

3.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


